Citation Nr: 0014347	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  95-03 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
right knee disorder, 
status-post anterior cruciate ligament repair (ACL).   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from August 1988 to December 
1993.
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Seattle, Washington.  This case was previously before the 
Board in October 1998, at which time the Board denied service 
connection for a right shoulder disability and remanded the 
right knee issue to the RO for further development.  That 
development having been completed to the extent possible, the 
matter is now before the Board for final disposition.  

In the veteran's substantive appeal, VA Form 9, he indicated 
that he desired to attend a hearing before a member of the 
Board at the RO located in Houston, Texas.  The record 
reflects that in October 1996, the veteran withdrew his 
request for a hearing.  


FINDINGS OF FACT

1.  All available evidence necessary to equitably adjudicate 
the claim for a rating in excess of 10 percent for the 
veteran's right knee disability has been obtained.

2.  The veteran failed to report for scheduled VA 
examinations without showing good cause.   

3.  The preponderance of the evidence shows that the veteran 
complains of right knee pain; that he has right knee flexion 
to 120 degrees and extension to zero degrees; that neither 
instability of the knee nor recurrent subluxation is shown; 
and that he does not have X-ray evidence of arthritis of the 
knee.  With consideration of such factors as any functional 
loss due to pain, he has no more than slight limitation of 
motion/disability of the right knee.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right knee disorder, 
status-post ACL, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5299-5260, 5261, 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service from August 1988 to December 
1993.  Service medical records show that the veteran injured 
his right knee while playing softball and underwent 
arthroscopy in May 1991.  In July 1992, the veteran underwent 
arthroscopically assisted ACL reconstruction and 
rehabilitation.  In September 1993, physical examination 
revealed a full range of motion of the right knee and the 
incision was noted to be well healed.  The assessment was 
excellent result.  An area of numbness was noted at the 
lateral aspect of the knee and it was noted that it was not 
likely to change.  The separation examination report, dated 
in October 1993, shows the lower extremities and 
musculoskeletal system were normal.  No defect or diagnosis 
pertaining to the veteran's right knee was listed.  No 
further service medical records are available after October 
1993.  

The veteran filed his application for service connection for 
a right knee condition in January 1994.  He indicated that he 
had had no post service medical treatment for his right knee.  

The veteran was scheduled for a VA examination in January 
1994.  The record reflects that notification of the scheduled 
examination was returned because the forwarding order had 
expired.  

The RO, in a rating decision dated in July 1994, established 
service connection for a right knee ACL repair and assigned a 
zero percent evaluation under Diagnostic Code 5257.  The 
veteran's combined service-connected disabilities were 
evaluated as ten percent disabling under 38 C.F.R. § 3.324.  

In his Notice of Disagreement, dated in September 1994, the 
veteran expressed his dissatisfaction with the zero percent 
evaluation assigned for his right knee condition.  He 
indicated that he had been treated at Group Health Northwest 
in May and June 1994.  Further, the veteran provided an 
updated address and requested that his C-file be transferred 
to Houston, Texas.  

In his substantive appeal, VA Form 9, dated in January 1995, 
the veteran stated that he had not had a physical since 
October 1993.  He claimed that since that time he had had 
many problems with his right knee, to include constant pain.  
Further, the veteran stated that in December 1993, while 
still in service, he had fallen on ice and had twisted his 
knee.  He claimed that a doctor had examined him on two 
occasions since service.  He contended that the rating 
assigned to his service-connected knee condition was based 
solely on his service medical records and did not reflect the 
extent to which he was actually disabled as a result of his 
right knee disorder.  The veteran requested a physical 
examination.  

The veteran was scheduled for a VA examination in March 1995.  
He failed to report.  

In a statement in support of his claim, dated in February 
1998, the veteran reported that he had been unable to obtain 
the treatment records from Group Health Northwest as the 
facility had misplaced his records and did not show any 
treatment for his right knee.  The veteran stated that his 
knee bothered him on certain days, as his employment required 
him to walk.  He indicated that he was willing to undergo 
physical examination.  The veteran claimed that he failed to 
report for the VA examination in March 1995 because he was 
advised by VA not to report for examination until after he 
had requested his medical records from his physician.  

The veteran presented for a VA examination in May 1998.  He 
reported a history of an in-service injury to his knee 
followed by ACL repair in 1992.  The veteran complained of 
pain in the mid-portion of the right knee.  Physical 
examination showed well-healed incisions.  The knee extended 
to 0 degrees and flexed to 120 degrees.  The medial and 
lateral ligaments were described as "sound."  The cruciate 
ligament did not give any drawer sign, which was noted to 
indicate a good postoperative result.  X-ray examination 
showed surgical changes from prior ACL reconstruction, with 
no evidence of fracture, focal bony lesion or joint effusion.  
The clinical diagnoses were postoperative status ACL 
reconstruction, right knee, with satisfactory ligamentous 
result but having symptoms suggesting traumatic 
osteoarthritic changes; and retention hardware subsequent to 
ACL reconstruction.  

In October 1998, the Board remanded the case to the RO for a 
VA examination.
The RO scheduled a VA examination in March 1999.  The record 
reflects that the veteran rescheduled the appointment and 
failed to report for the rescheduled examination.  The 
veteran was again scheduled for a VA examination in June 
1999, but failed to report for that examination as well. 

In a rating decision dated in July 1999, the Houston, Texas 
RO increased the veteran's zero percent evaluation for his 
right knee disorder to ten percent under Diagnostic Code 
5299-5260, effective December 22, 1993.  The revision was 
based on a difference of opinion under 38 C.F.R. § 3.105(b).  

In a statement in support of his claim, received in August 
1999, the veteran reported that he injured his knee in-
service while playing softball.  He claimed that he had 
burning pain and severe stiffness and pain in his knee.  He 
stated that although he was currently employed, his 
employment opportunities were limited because he could not 
take a job requiring prolonged standing, heavy lifting or 
excessive walking.  The veteran also stated that his 
physician told him he was a "candidate for severe 
arthritis."  Further, the veteran expressed his regret for 
failing to report for the VA examination scheduled in June 
1999 and stated that he failed to report for the examination 
due to his employment and "the fact that my previous meeting 
with the veteran doctor was so short and inconclusive."  

During an informal conference between the RO and the veteran 
in August 1999, the veteran indicated that, if rescheduled, 
he would report for an examination.  A VA examination was 
scheduled later that month and the veteran failed to report.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Fenderson, at 121; Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1999).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(1999).  The Rating Schedule provides that arthritis due to 
trauma will be rated on limitation of motion of the affected 
parts as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis, 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation is warranted with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  A 10 percent evaluation is warranted with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  The 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5010 (1999).  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  A zero percent evaluation is assigned for 
extension limited to 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).   

The Rating Schedule provides a zero percent rating for 
limitation of flexion of the leg when flexion is limited to 
60 degrees and compensable ratings when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), or 15 
degrees (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1999).  

Recurrent subluxation or lateral instability warrants a 10 
percent evaluation if slight, 20 percent if moderate and 30 
percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997) states that when a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 in order to obtain a separate rating for arthritis.  
If the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
However, in a subsequent VA General Counsel opinion, 
VAOGCPREC 9-98 (August 14, 1998), it was held that a separate 
rating for arthritis can also be based on X-ray findings and 
painful motion under 38 C.F.R. 
§ 4.59.  Precedent opinions of the General Counsel are 
binding on the Board.  
38 U.S.C.A. § 7104(c) (West 1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102 and 4.3 (1999).

Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records that have not been obtained and 
would be pertinent to the claim.  The Board notes that the 
veteran identified treatment at Group Health Northwest in 
1994, but he has reported that the records are not available.  
The veteran has been examined by VA and has been afforded an 
opportunity to present evidence and argument in support of 
his claim.  Thus, no further development is required in order 
to comply with VA's duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Although the veteran was scheduled for VA examinations in 
March, June and August 1999 and the record indicates that he 
was notified of the time and the place of the examinations, 
he failed to report for all three, without good cause having 
been shown.  Accordingly, the claim will be evaluated on the 
evidence of record.  38 C.F.R. § 3.655(b) (1999).  

The veteran's right knee condition is currently evaluated as 
10 percent disabling under Diagnostic Codes 5299-5260.  38 
C.F.R. § 4.27 (1999) provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.

The veteran contends that a higher evaluation is warranted as 
he experiences constant right knee pain and functional loss 
and because he may develop arthritis in the future.  The 
Board also notes the veteran's contention that his knee 
disability limits the jobs he can engage in; however, the 
evidence shows that the veteran is employed on a full-time 
basis and he has not argued that his right knee disability 
has adversely affected his current employment.  

The VA examination report, dated in May 1998, shows that the 
veteran's left knee range of motion was from 0 to 120 
degrees.  Thus, he had full extension and approximately 20 
degrees loss of flexion.  Under DC 5261 a zero percent rating 
is warranted for extension limited to 5 degrees; a 10 percent 
rating requires extension limited to 10 degrees; and a 20 
percent rating is provided for extension limited to 15 
degrees.  Accordingly, since the veteran's extension was 
full, the current rating would encompass any pain on 
extension.  DC 5260 requires flexion to be limited to 60 
degrees for a zero percent rating, to 45 degrees for a 10 
percent rating, and to 30 degrees for a 20 percent rating.  
Even taking into account any pain on flexion of the right 
knee, the veteran's flexion of 120 degrees is twice that 
which would warrant a zero percent rating (60 degrees) under 
Code 5261.  Thus, the 10 percent rating compensates for any 
pain on flexion. 

Although the May 1998 VA examiner noted that the veteran had 
"symptoms suggesting" traumatic arthritis of the right 
knee, arthritis was not shown on the X-ray examination.  To 
rate the disability as arthritis there would have to be X-ray 
findings.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  In any event, arthritis is generally rated based on 
limitation of motion.  Although there is also a provision 
under Diagnostic Code 5003 for assigning a 20 percent rating 
based on incapacitating exacerbations, such requires X-ray 
evidence of involvement of two or more major joints or minor 
joint groups.  Thus, even if the veteran's right knee could 
be rated as arthritis, there would be no basis for a rating 
greater than 10 percent.  

A potentially applicable code is Diagnostic Code 5257, which 
provides a 10 percent rating for slight impairment of the 
knee with recurrent subluxation or lateral instability and a 
20 percent rating when there is moderate disability.  
Although the veteran underwent ligament reconstruction during 
service, the medical evidence does not show that his knee 
disability is currently manifested by lateral instability or 
recurrent subluxation.  In fact, at the time of the May 1998 
VA examination, the veteran only complained of pain and the 
examiner noted that the lateral and medial ligaments were 
"sound," and the cruciate ligament did not give a drawer 
sign, which was interpreted as showing a good postoperative 
result.  Accordingly, there is no basis for rating the knee 
disability under Code 5257 since the veteran's knee 
disability is not shown to be manifested by recurrent 
subluxation or instability.  

The VA examination report does not indicate that the veteran 
has ankylosis, dislocation or removal or semilunar cartilage, 
or malunion of the tibia and fibula.   As such, the 
provisions of Diagnostic Codes 5256, 5258, and 5262 are not 
applicable and, accordingly, an increased rating for the 
veteran's right knee disability may not be assigned pursuant 
to these provisions. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

In reaching the determination, the Board has considered 
whether "staged" ratings should be assigned.  It is concluded 
that the condition addressed has not significantly changed 
and "staged" ratings are not appropriate in this case.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against the claim for a rating in excess of 10 percent for 
the veteran's right knee disability.  If the veteran believes 
that the evidence on file does not accurately reflect the 
extent of his knee disability, he is reminded that his claim 
must be decided on the evidence of record in view of his 
failure, without showing good cause, to report for scheduled 
VA examinations.  


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

